Citation Nr: 0735681	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation status post 
meniscectomy of the left knee with arthritis, rated 30 
percent disabling.  

2.  Entitlement to an increased evaluation for status post 
medial collateral ligament repair of the right knee with 
arthritis, rated 30 percent disabling. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1979 
to October 1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in pertinent part denying an 
increased evaluation for service-connected left and right 
knee disorders, rated 30 and 20 percent disabling, 
respectively, and denying service connection for diabetes 
mellitus.  By a September 2003 statement of the case (SOC) 
the RO granted an increased evaluation to 30 percent 
disabling for the right knee disorder.  

In the course of appeal, in May 2007, the veteran and a 
private physician testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge, conducted 
between the RO and the Board Central Office.  A transcript of 
that hearing is contained in the claims folder.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left knee disorder is manifested by pain, fatigue, 
weakness, and lack of endurance, which together produce 
severe impairment of the knee.  Separate or additional 
disability is not shown by the weight of the evidence beyond 
ankylosing-associated limitation of extension equivalent to 
limitation of extension to 10 degrees.  

2.  The right knee disorder is manifested by pain, weakness, 
and lack of endurance, which together produce severe 
impairment of the knee.  Separate or additional disability in 
the knee is not shown by the weight of the evidence. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than the 30 
percent assigned for the left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261, 5262 (2007).  

2.  An additional (separate) 10 percent evaluation for a left 
knee disorder is warranted, based on limitation of extension.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5261 (2007).  

3.  The criteria for an evaluation greater than the 30 
percent assigned for the right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261, 5262 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a March 2001 letter addressing issues here adjudicated, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  This letter satisfied all four 
notice requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claims for increased 
evaluations for left and right knee disorders.  See 38 C.F.R. 
Part 4.  It also informed what evidence VA would seek to 
provide and what evidence the veteran was expected to 
provide.  Also by these letters, the veteran was requested to 
submit any evidence in his possession, in furtherance of his 
claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess notice was provided in a March 2006 
letter.  Although the prior VCAA notice did not address the 
downstream issue of effective date as pertinent to the 
appellant's claims, such errors are harmless to the extent an 
increased evaluation is here denied.  With regard to the 
grant here of a separated 10 percent evaluation for a left 
knee disorder based on ankylosis-associated limitation of 
extension, the veteran will have opportunity to address 
and/or contest any effective date assigned, which is not done 
by this decision, but rather will be addressed by a 
subsequent RO decision effectuating the Board's decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
March 2001 letter requested that the veteran advise of any VA 
and/or private medical sources of evidence pertinent to his 
claims, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by the March 2001 letter, the 
appealed November 2001 rating action, a September 2003 SOC, 
and a December 2005 supplemental statement of the case 
(SSOC), of records obtained in furtherance of his claims, and 
thus by implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering any of the 
appealed claims.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded an official examination 
addressing his claimed disabilities, in October 2005, and the 
Board finds this examination, taken together with the all the 
evidence of record, adequate for rating purposes. The veteran 
and his authorized representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions, as well as by testimony at the videoconference 
Board hearing before the undersigned in May 2007.  At that 
hearing, the undersigned agreed to hold the record open for 
30 days, to afford a further opportunity to submit records in 
furtherance of the claim.  While the veteran submitted 
additional records at the hearing for which he waived RO 
review, no other additional records were forthcoming.  There 
is no indication that the veteran or his representative 
expressed a further desire to address his claims which has 
not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claims for Increased Evaluations for Left and Right Knee 
Disorders

The veteran claims entitlement to higher disability ratings 
than the 30 percent assigned for the left knee disorder and 
the 30 percent assigned for the right knee disorder.  He did 
not contend that his knee disorders had increased in severity 
since his official examination for VA purposes in October 
2005.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for disorders of the 
knees with arthritis are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

At the official examination of the knees for rating purposes 
in October 2005, the veteran complained of progressively 
disabling conditions of the knees.  The veteran's medical 
history of surgeries, physical therapy, anti-inflammatory 
medication, and trigger injections was noted.  He reported 
that the left knee was slightly worse that the right, and 
that he his symptoms were essentially constant all day, 
though they were exacerbated by staying in any one position 
for a long time.  He reported that his work involved 
maintenance equipment logistics for a Naval base, and that he 
had lost about five days of work in the past year.  Current 
medication for his knees was noted.  He reported that he did 
not exercise.  The examiner noted that the veteran's global 
symptom picture included snoring, early morning awakening, 
and daytime drowsiness, all noted to be consistent with 
obstructive sleep apnea.  The examiner did not find 
significant sleep impairment associated with the veteran's 
knees.  The veteran was observed to be obese and in no acute 
distress.  

Upon that examination, scars over the knees were not found to 
be tender, disfiguring, ulcerated or unstable, or adherent to 
underlying structures.  The knees showed 1+ bony swelling, 
crepitus on motion, and likely effusion.  Knees range of 
motion was from zero to 120 degrees flexion and to zero 
degrees extension for the left knee, and from zero to 140 
degrees flexion and to zero degrees extension for the right 
knee.  Extension of the knees was noted to be without pain, 
and the flexion of the left knee was note to be limited by 10 
degrees due to pain.  The examiner considered DeLuca factors, 
noting that pain, fatigue, weakness, and lack of endurance 
were all present in the left knee, though pain was the 
greatest impairing factor.  The examiner noted that pain, 
weakness, and lack of endurance were also disabling factors 
for the right knee.  The examiner commented that while the 
veteran's knee disorders did not preclude his current 
sedentary work, they did preclude recreational activities 
beyond occasional walking.  These findings and conclusions on 
the official examination are reasonably consistent with 
recent treatment records, which include assessments of severe 
disability in each knee, more so on the left.  

The veteran has been assigned a 30 percent evaluation for 
each knee under Diagnostic Code 5257.  Under that code, as 
noted above, the maximal, 30 percent rating is assigned for 
severe disability in a knee.  Here, the veteran has been 
assigned the maximal schedular rating under that code for 
each knee.  These ratings are reasonably assigned based on 
the weight of the evidence showing bone swelling and 
disabling pain limiting functional use of each knee and 
limiting endurance in each knee.  

The October 2005 examiner noted evidence of favorable 
ankylosis in flexion of the left knee of 20 degrees.  
However, this statement cannot be interpreted to mean that 
the veteran's left knee is ankylosed in favorable position, 
since that would mean absence of movement of the joint, 
whereas clearly the veteran has movement of the joint.  It 
also cannot be interpreted to mean extension limited to 20 
degrees, since the examiner found extension to zero degrees.  
The only reasonable interpretation is that the veteran has 
progressive arthritis of the knee (as is well-established in 
the medical record), with medically noted bone swelling and 
bone spurring shown on x-rays, to some degree interfering 
with movement in extension beyond 20 degrees.  This is 
consistent with the official examiner's finding of that the 
veteran walked with a limp favoring the left knee.  The Board 
will not interpret this to mean the veteran has lost 
extension in the left knee beyond 20 degrees, since this was 
clearly not found on the official examination.  Rather, more 
reasonably, the Board interprets the condition as 
representing some limitation of extension of the left knee 
based on this motion-impairing arthritis as well as pain on 
motion, as equivalent to limitation of motion to 10 degrees, 
and thus warranting a separate, 10 percent evaluation for 
limitation of extension of the left knee under Diagnostic 
Code 5261.  The Board finds that the preponderance of the 
evidence is against a higher separate evaluation for 
limitation of extension, based on the absence of sufficient 
evidence suggesting that still greater limitation of 
extension is present.  

The Board notes that the official examiner's conclusion that 
the veteran's knee disorders preclude nearly all recreational 
activity is consistent with recent findings upon treatments, 
of severe disability in each knee, more so on the left.  
However, the currently assigned 30 percent evaluation for 
each knee is already reflective of severe disability.  
Because the official examiner in October 2005 found full or 
nearly full range of motion in each knee, at least in terms 
of degrees of motion, and because the veteran's pain and 
other DeLuca factors affecting functional use are reflected 
in the ratings assigned under Diagnostic Code 5257, the Board 
does not find that a higher or additional disability rating 
is warranted based on limitation of motion, beyond the 
separate 10 percent here assigned based on ankylosing-
associated limitation of extension in the left knee.  

The Board considers and rejects, based on the weight of the 
evidence against the presence of such additional disability, 
any additional higher disability rating assigned for either 
knee under Diagnostic Code 5256 for ankylosis of a knee (as 
discussed, no actual ankylosis immobility of either knee), 
under Diagnostic Code 5260 for limitation of motion in 
flexion (no compensation warranted on this basis for pain and 
other DeLuca factors when these disability parameters are 
already compensated under Diagnostic Code 5257), under 
Diagnostic Code 5261 for limitation of motion in extension 
(same analysis as for flexion, beyond the 10 percent assigned 
by this decision for the left knee), or under Diagnostic Code 
5262 for impairment of the tibia and fibula (associated with 
malunion, nonunion, or loose movement, with none of these 
shown by the evidence).  

Based on the absence of tenderness, disfigurement, 
ulceration, instability, or adherence to underlying 
structures, a separate rating for scars of the left or right 
knee is not warranted.  38 C.F.R. § 4.117, Diagnostic Codes 
7801-7805 (2007).  

At his hearing the veteran variously contended that he had 
continuous pain in his knees, day and night, including pain 
that interfered with his sleep, and that he had episodes of 
acute, stabbing, "excruciating" pain in the left knee.  
(hearing transcript, page 5).  He testified that he had to 
sit down after ten minutes due to his knees, and that his 
legs were always swollen.  He did not, however, contend that 
his knees would give-way or were otherwise unstable.  He 
testified that he could not fully straighten the left leg.  
(hearing transcript, page 5).  Also at the hearing, as well 
as in submitted statements in May 2007, a private physician 
stated that the medical findings upon the recent official 
examination included ankylosis in the left knee, warranting a 
higher disability evaluation for that knee based on 
ankylosis.  However, the Board here finds that the weight of 
the evidence, including both the veteran's lay statements as 
to symptoms as supported by the record, and the medical 
evidence of record, are against assignment of a higher 
disability evaluation than the 30 percent assigned for each 
knee (beyond the separate 10 percent rating here assigned for 
left knee limitation of extension), based on severe 
disability under Diagnostic Code 5257.  



ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for the left knee disorder is denied.  

An additional 10 percent rating, but no more, is granted for 
the left knee disorder, based on limitation of extension, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Entitlement to an increased rating above the 30 percent 
currently assigned for a right knee disorder is denied.  


REMAND

The claim for service connection for hypertension is remanded 
for two reasons: absence of adequate VCAA notice, and absence 
of a required VA examination.  

As noted in the above decision, as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

In this instance, the VCAA notice issued to the veteran in 
March 2001, prior to the appealed November 2001 rating 
action, addressed the veteran's claims for increased 
evaluations for knee disorders, but failed to address the 
veteran's claim for service connection for hypertension.  The 
RO did not thereafter provide adequate VCAA notice addressing 
the hypertension claim, to cure the failure to provide such 
notice prior to the appealed RO decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the veteran has not been afforded a VA 
examination to address the question of etiology of his 
claimed hypertension as related to service.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A private physician provided two written statements in May 
2007, as well as testimony at the veteran's May 2007 hearing 
before the undersigned, to the effect that some elevated or 
somewhat elevated blood pressure readings in service 
constituted hypertension as an ongoing condition that 
persisted from service to the present.  Thus, by the blood 
pressure readings in service noted by this physician, and by 
this physician's opinion, the veteran has presented evidence 
of disease in service and an indication of continuity between 
that in-service disability and the current claimed disorder.  
Numerous recent medical records document the veteran's 
current, medicated hypertension.  The claims file does not 
contain sufficient medical evidence to ascertain whether the 
medical conclusion espoused by the private physician is in 
fact supported by the medical record, or rather the Board 
does not find the medical record to be satisfactorily 
developed in that regard.  In reference to such a 
determination, it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
doing so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The 
Board here ascertains that the private physician's opinion, 
by itself, is insufficient to end the medical inquiry as to 
whether the veteran's current hypertension developed in 
service or is otherwise causally related to service.  
Accordingly, the Board finds that all four criteria within 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) require 
additional medical development in the form of a VA 
examination to address whether hypertension was present in 
service, and whether current hypertension is by that means or 
otherwise causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice letter specifically addressing the 
claim for service connection for 
hypertension, in compliance with current 
law and judicial holdings.  

a.  The veteran should advised of the 
relative roles and responsibilities of 
the claimant and the VA in development 
of the claim.  He should be asked to 
provide information as to evidence 
pertinent to his claim for service 
connection for hypertension.  He should 
also be asked to submit all relevant 
evidence he has, and should be informed 
that it is ultimately his 
responsibility to see that pertinent 
evidence is obtained.  The veteran 
should also be informed as to such 
potential downstream issues as 
disability rating and effective date, 
pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), notwithstanding 
notice provided in March 2006.  

b.  The RO should undertake any 
indicated development including based 
on any response from the veteran, as 
part of the duty to assist.  All 
records and responses received should 
be associated with the claims file.  

2.  Thereafter, afford the veteran a 
cardiovascular examination to address 
whether current hypertension is 
etiologically related to service.  Prior 
to the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

a.  The examiner should carefully 
review the claims folder, including in 
particular service medical records and 
any blood pressure readings or other 
findings indicating the presence or 
absence of hypertension, post-service 
medical records, and the statements and 
opinion of Dr. Bash in letters within 
the claims folder dated May 10, 2007, 
and May 22, 2007, and in testimony 
provided by Dr. Bash at the veteran's 
May 2007 Board hearing.  

b.  The examiner should address whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that that currently 
diagnosed hypertension developed in 
service, was present to a disabling 
degree within the first post-service 
year, or is otherwise causally related 
to service.  In providing this opinion, 
the examiner should take into 
consideration the requirement for 
recognition of hypertension within VA 
rating criteria, that blood pressure 
readings be "predominantly" elevated.  
See 38 C.F.R. § 4.104, Code 7101, Note 
1 (2007).  

3.  After completion of the above and any 
additional development deemed necessary, 
the remanded issue should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


